         Case 1:21-cr-00038-CRC Document 33 Filed 06/14/21 Page 1 of 2




                    THE MCBRIDE LAW FIRM, PLLC
                                   JOSEPH D. MCBRIDE, ESQ.
                                      Attorney and Counselor at Law
                                      99 PARK AVENUE, 25TH FLOOR
                                          NEW YORK, NY 10016

                                          NEW YORK, NY 10004

                                                                              June 14, 2021
Via ECF
The Honorable Christopher R. Cooper
United States District Court, District of Columbia
333 Constitution Avenue N.W.
Washington, D.C. 20001

       Re: United States v. Richard Barnett, 1:21-cr-00038-CRC

Your Honor:

        This office represents Richard Barnett in the above-referenced matter. Mr. Barnett is
currently on home detention with location monitoring supervised by Pretrial Services. We write
to respectfully request changes to Mr. Barnett’s release conditions.

        As your Honor is aware, Mr. Barnett was detained for several months in between January
8, 2021 and April 27, 2021. During that time Mr. Barnett was terminated from his career position
as a window salesman, which was his primary source of his income. Mr. Barnett’s second job of
buying and selling classic cars is now his primary source of income. Consequently, his ability to
travel for work is crucial to his ability to pay his bills, provide for his family, and fund his legal
defense.

        Under the current conditions, Mr. Barnett is currently prohibited from traveling more than
50 (fifty) miles absent the Court’s permission. While this is practical from someone who lives in
an urban or suburban area, it is not practical for Mr. Barnett because he lives in rural Arkansas and
work frequently requires him to travel more than 50 miles from his home to buy inventory that he
must inspect, appraise, negotiate, and purchase in person. Because of this, we are respectfully
asking that Mr. Barnett’s travel restriction be modified so that pretrial services can grant or deny
work related travel requests, and shield the details of said requests from the prying eyes of the
public.

       Rachel Roisen, Mr. Barnett's pretrial services officer, is aware of Mr. Barnett’s need to
travel more than fifty miles for work on a regular basis, as such, Officer Roisen supports this
modification request. I can also represent to this Court that Officer Rosien has informed me that
Mr. Barnett is in good standing with the conditions of his release and continues to comply with
said conditions.




                                             Page 1 of 2
          Case 1:21-cr-00038-CRC Document 33 Filed 06/14/21 Page 2 of 2




       We contacted AUSA Dohrmann regarding these requests several days ago and have not
received a response, as such, we are unable to inform the court as to AUSA Dohrmann’s position
regarding the aforementioned matters.

       Lastly, on June 18, 2021, Mr. Barnett needs to travel for a work-related matter that is
approximately 215 miles from his home. Because of this, we are asking the Court to allow Mr.
Barnett to travel to said destination, spend the night of Friday, June 18, 2021 in a nearby location,
and head back to his home on the evening of Saturday, June 19, 2021. This allows Mr. Barnett to
get two full days of work at a travel show that is crucial to his ability to provide for both his family
and legal defense. Again, Pretrial Officer Roisen supports this specific request.

        For the reasons stated above, especially because Mr. Barnett’s need to travel over 50 miles
is going to be regular and necessary, we respectfully submit that pretrial services is best equipped
to address Mr. Barnett’s work-related travel needs going forward. As such, it is our sincerest hope
that your Honor will grant this request.

       I thank you for your attention and your kind courtesies regarding these requests.


                                                        Respectfully submitted,

                                                        Joseph D. McBride, Esq. /s/
                                                        ______________________
                                                        THE MCBRIDE LAW FIRM, PLLC
                                                        99 Park Avenue, 25th Floor
                                                        New York, NY 10016
                                                        p: (917) 757-9537




                                              Page 2 of 2
